Citation Nr: 1702450	
Decision Date: 01/30/17    Archive Date: 02/09/17

DOCKET NO.  12-00 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from September 1981 to December 2002.



FINDING OF FACT

The Veteran's sleep apnea is related to his active service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for sleep apnea have been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).

The Veteran's STRs reflect treatment for complaints of snoring and daytime hypersomnolence in August 1998.  In October 1998, he was diagnosed with Grave's disease, hypothyroidism and had suspected sleep apnea.  In January 1999, he had follow-up care related to his snoring.  He was diagnosed via a sleep study with mild obstructive sleep apnea.  (January 13, 1999 STR).  In May 1999, he underwent a tonsillectomy and uvulectomy for relief of snoring symptoms.  Subsequent treatment records did not show further treatment for obstructive sleep apnea.

Private treatment records from Sleep Disorder Center dated November 2008 reflect reported symptoms of snoring, apnea, daytime fatigue, daytime, somnolence, night sweats and loss of libido.  The provided testing showed mild obstructive sleep apnea.  
During a June 2009 VA examination, he reported that he was currently using a CPAP machine with good results.  The examiner was of the medical opinion that current mild obstructive sleep apnea was not related to his symptoms in service.  The examiner's rationale for the expressed opinion was based on the evidence in the STRs which showed he had transient obstructive sleep apnea due to thyroid disease superimposed on a developmentally narrow nasopharyngeal airway that resolved with treatment.  The examiner concluded by opining that after service the Veteran gained weight causing persistent mild obstructive sleep apnea based on narrow airway, with weight gain and natural aging.

A medical expert opinion was obtained in May 2015.  The expert noted that the Veteran was diagnosed with obstructive sleep apnea in January 1999 thought to be related to thyroid issues.  The Veteran underwent tonsillectomy and uvulectomy as treatment for sleep apnea.  There were no further complaints in service.  Post-service, the Veteran sought treatment for sleep apnea in 2008 when he was diagnosed again with sleep apnea.  The examiner concluded it was likely that the current sleep apnea was an extension of the sleep apnea diagnosed in service.  The rationale was based on the guidelines of the American Academy of Sleep Medicine for surgical treatment of obstructive sleep apnea and review of literature, which suggested that treatment of sleep apnea with a sole surgical procedure was unlikely to resolve the sleep apnea completely in the long-term.

In sum, the Veteran competently reported that he first experienced symptoms of sleep apnea during active service and the Board has found these statements credible and these statements are consistent with the medical record.  The January 1999 sleep study diagnosed the Veteran with mild obstructive sleep apnea.  The May 2015 medical opinion adequately linked the Veteran's sleep apnea to his active service.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the sleep apnea was "incurred in" service, that is, it began in service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of direct service connection renders moot all other theories of service connection.  



ORDER

Service connection for obstructive sleep apnea is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


